Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Claims 1-3, 5-7, 9-11, 13-14 and 17-24 are pending; claims 1, 7 and 14 have been amended, claims 4, 8, 12, 15 and 16 have been cancelled and claims 21-24 have been newly added.
 Response to Amendment
Regarding the outstanding 35 USC 102 and 103 rejections under Darbari et al. US 2018/0116626 A1, the Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections made below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: alignment mechanism in claims 1 and 14 for using the generic place holder “mechanism” without reciting proper structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note to Applicant: 112(f) interpretation of “alignment mechanism” is not invoked in claim 2. 

	Claim Interpretation
To claims 22 and 24, these claims recites “if” statements, which are contingent limitations according to the MPEP 2111.04 II:

II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

However, based on the context of each of claims 22 and 24, these claims are not interpreted under the contingent limitation. To avoid confusion, the Examiner suggests replacing “if” with ‘whether’ or other functional equivalents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Darbari et al. US 2018/0116626 A1 and in view of Bardy et al. US 2016/0296166 A1 (hereinafter “Bardy”).
Regarding claim 1, Darbari discloses a system for monitoring heart activity (abstract: heart activity monitor: multi-channel stethoscope system. Also see claim 1 “…multi-channel stethoscope”…[0051] heart activity system configured as a wearable system mainly shown in Figs. 13-15), the system comprising: 
a power source providing power (not shown/discussed, but inherent since the Darbari’s monitor is an electronic device as shown in generic flowchart Fig.2 and [0034]); 
digital storage (Fig.2: shared memory 22, [0034]; also Fig. 3: memory 47, [0039]) for storing data; 
a processor (Fig.2: sensor subsystem 21, [0034]; also Fig. 3: sensor subsystem 44, [0039]) for controlling operation of the system; 
a main body (exemplary embodiment Figs. 13-15, a main body/housing providing having embedded sensors, e.g. audio sensors) providing main structure, wherein the main body is strapless (as shown in Fig. 6 and 15) provides an alignment mechanism (As shown in Figs. 13-14, straps, and hooks are present for aligning, and securing the device to a desired location; see [0051:1st sentence]) for facilitating proper placement of the system on the observed person (this is treated as an intended use of the “system”, see Figs. 13-14 and [0051]); and 
one or more microphones (audio sensors for acquiring acoustic signals, see [0032] multi-channel stethoscope sensors) for receiving audio signals, wherein the one or more microphones are coupled to the main body (as shown in Figs. 12: 121-124, [0050]; Fig. 13: 1408, 1407, 1412, 1409, [0051] and Fig.15: 1602, 1609, 1606, 1907, [0052]), and the one or more microphones are positioned for placement at auscultatory areas (this is treated as an intended use of the “system”, see Figs. 13-14 and [0050-0052] for placing the device such as shown in Fig. 4 over an auscultatory area based on the intended use of the device).  
Darbari does not disclose wherein the main body provides an alignment mechanism that aligns with a sternum of an observed person. However Bardy, a prior art reference in analogous art discloses a wearable monitoring device 12 having a main body 14 with a shape that contours to fit, conform and adhere over a persons sternum such as shown in Figs. 1-2, and also see [0042]. Bardy’s device comprises a microphone also adapted for detecting audio sounds, see [0055]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Darbari’s device in view of Bardy’s wearable monitoring device 12 to have a shape that fits and contours over the sternum area to optimize the intended function of auscultation, the motivation for doing so is routine optimization. 
Regarding claim 2, Darbari modified discloses the system of claim 1, wherein the alignment mechanism is a dip, depression, notch, or combinations thereof that aligns the system centrally on the sternum, suprasternal notch, or jugular notch (see Bardy: [0042] and also see Figs. 1-9 regarding the shapes).  
Regarding claim 3, Darbari discloses the system of claim 1, wherein the audio signals from each of the one or more microphones are individual tracks (see Fig.3 and [0035] multi-channel stethoscope; or Fig. 8 and [0046] quadraphonic acoustic sensor, or multi-channel phonocardiogram, or Figs.12 and 15 and [0050, 0052] multi-channel stethoscope; multi-channel is interpreted as a plurality of individual audio track or audio signals feed), and the auscultatory areas are selected from an aortic area, pulmonic area, tricuspid area, mitral area, Erb's point, first alternate tricuspid area, or second alternate tricuspid area. (this is treated as an intended use of the “system”, see Figs. 13-14 and [0050-0052] for placing the device such as shown in Fig. 4 over an auscultatory area based on the intended use of the device) 
Regarding claim 5, Darbari discloses the system of claim 1, wherein the processor is configured to analyze the audio signals to evaluate whether heart conditions are present by comparing the audio signals to heart condition data. (Fig. 5 and [0043] “…determine a scoring value for heart diseases and other heart conditions… compared to training algorithms 64 and example data sets 63…”)
Regarding claim 6, Darbari discloses the system of claim 5, wherein the heart condition data is data generated based on artificial intelligence, machine learning, deep learning, or combinations thereof.  (Fig.5: training algorithm 64-neural network based classifiers; see [0043]) 
Regarding claim 7, Darbari discloses the system of claim 5, wherein the processor is configured to compare the audio signals to a database providing sample audio signals arranged by heart conditions; (Fig.5: example data sets 63, see [0043] a plurality of data sets are present because each set pertain to a specific heart disease/conditions, such as congestive heart failure, also see Fig.20 and [0056]) and wherein the heart condition data includes prior, historic data of multiple individuals (Darbari discloses the system of claim 5, and discloses using machine learning algorithms train using various data sets, this is shown in Fig. 5, [0043] and Fig. 20, [0056]; the training and test datasets are interpreted by the Examiner to encompass the prior, history data of multiple individuals as recited in claim 8).
Regarding claim 9, this claim pertain to heart condition data used for the analysis step; these limitations are treated as functional limitations. Darbari discloses the system of claim 5, and discloses using machine learning algorithms train using various data sets, this is shown in Fig. 5, [0043] and Fig. 20, [0056]; the training and test datasets are interpreted by the Examiner to encompass prior historic data of the individual utilizing the system as recited in claim 9.
Regarding claim 12, Darbari discloses the system of claim 1, wherein the one or more microphones are electronic stethoscopes. (see [0036] multi-channel stethoscope)
Regarding claims 14-20, these claims are rejected by Darbari, under the same rationale as discussed to claims 1 and 3-8, respectively. Specifically to claim 14, regarding “detecting, via the processor, the absence of aortic sounds to detect correct placement of the main body”, see Darbari [0051, 0055] and Figs. 13-14, Darbari’s device comprises at least an aortic sensor 1408 which detects aortic heart activity ([0051]), which are then used for determining whether the device is placed properly ([0055]). 
Regarding claim 21, Darbari modified discloses the system of claim 1, wherein the main body comprises a back surface that is contoured to fit against the observed person's body.   (Bardy: [0042] monitor 12 is “…shaped to fit comfortably and [conform] to the contours of the patient’s chest approximately centered on the sternal midline 16…”)
Regarding claim 22, Darbari discloses the system of claim 1, further comprising an accelerometer (Darbari: [0053]); but does not explicitly disclose wherein the accelerometer is configured to detect if the main body is correctly placed vertically.  Bardy’s wearable monitor 12 further comprises an accelerometer 64 which is adapted for detecting motion and also alignment of the wearable device relative to the sternum (see [0066] “…In addition, the actigraphy provided by the accelerometer can be used during post-monitoring analysis to correct the orientation of the monitor recorder 14 if, for instance, the monitor recorder 14 has been inadvertently installed upside down,”) Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Darbari’s device to use the signals detected by the accelerometer for determining the alignment of the wearable device in view of Bardy, the motivation is to ensure proper placement to optimize signal collection.
Claims 23 and 24 are rejected by Darbari and Bardy under the same rationale as discussed to claims 21 and 22 above, respectively.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Darbari and Bardy as applied to claim 1 above, and further in view of Karankevich et al. US 2021/0145306 A1 (hereinafter “Karankevich”).
Regarding claim 13, Darbari discloses the system of claim 1 discloses smartphone configured with a plurality or multi-channel stethoscope on the exterior of the smartphone adapted to acquire heart activity sounds ([0032-0033]); Darbari also discloses the device comprise secondary microphones to detect ambient and respiratory sounds for eliminating noise from heart activity sounds ([0038]). However, Darbari does not disclose the system of claim 1 further comprising a soundproof skirt for the one or more microphones, an oxygen saturation sensor or combinations thereof.
Karankevich, a prior art reference in analogous art, also discloses a smartphone device having an auscultation attachment having a microphone for acquiring heart activity sounds ([0127]). Karankevich further discloses “the stethoscope attachment directs the sound into the smart phone microphone through a cone” ([0127: 2nd sentence] The cone is interpreted as a “soundproof skirt for the one or more microphones” in the claim, because the cone acts as a barrier to dampen ambient sound and conduct heart or other sounds within the coned area to the microphone; also see Karankevich [0036: last sentence]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Darbari’s embedded microphones to each comprise a soundproof skirt (i.e. cone) in view of Karankevich, the motivation for doing so is because a cone is a known structure for conducting sound.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Marriott et al. US 2021/0059586 A1, see Fig. 1F, provides a wearable monitoring device for detecting heart signals comprising electrodes, microphones, and accelerometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 14, 2022